         Case 1:19-cv-02443-RDM Document 51 Filed 06/02/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                           Case No. 1:19-cv-02443-RDM

             v.

 JONES DAY, STEPHEN J. BROGAN,
 BETH HEIFETZ, and JOHN DOES 1-10,

      Defendants.


                       RESPONSE TO PLAINTIFFS’ JUNE 1, 2021 NOTICE

       Plaintiffs’ June 1, 2021 Notice (ECF# 50): (1) misstates Defendants’ positions as to a

protective order to govern discovery in this case, and (2) includes terms that Plaintiffs inserted

after the Parties had met and conferred on the draft. Accordingly, Defendants respectfully submit

this brief response.

        1.        On April 12, 2021, Defendants circulated to Plaintiffs a proposed protective order

regarding confidential discovery. The Parties then conferred over several weeks, exchanged

drafts and comments regarding several provisions, and held a lengthy phone call to discuss areas

of potential disagreement.

        2.        The Parties ultimately were unable to resolve their disagreement on four specific

points. Pursuant to Paragraph 13 of the Court’s Standing Order, the Parties contacted the Court

on May 25, 2021, to request a conference, which is now scheduled for June 4, 2021. The Parties

agreed—as stated in the email to Chambers—that they “would file a joint notice to the Court with

the proposed protective order in which we would identify the disputed terms.” May 25, 2021

Email to K. Thompson.
        Case 1:19-cv-02443-RDM Document 51 Filed 06/02/21 Page 2 of 4




       3.      On May 26, 2021, Plaintiffs circulated a draft protective order to be jointly

submitted to the Court in advance of the conference. Plaintiffs’ proposed draft, however, included

three new paragraphs that Defendants had not previously seen. See Notice Ex. A ¶¶ 3-5 (ECF#

50-1). It also would omit a paragraph Defendants had proposed to Plaintiffs on May 24 (then

numbered Paragraph 3), which paragraph represented Defendants’ final position on one of the

four disputed points.

       4.      On May 28, 2021, Defendants circulated a draft of the protective order that was

“consistent with the parties’ final positions” as of May 25, when they contacted the Court. Notice

Ex. B, May 28, 2021 Email of A. Bailey (ECF# 50-2). The draft removed the new paragraphs

that Plaintiffs had inserted and included the Paragraph 3 that Defendants had previously proposed.

       5.      A series of emails followed over the next few days. See generally Notice Ex. B.

In the course of that exchange, Defendants identified issues in Plaintiffs’ new paragraphs that the

Parties had not previously discussed and also noted that the draft protective order Plaintiffs had

proposed submitting to the Court would not “reflect the parties’ positions. It would, for instance,

entirely delete Defendants’ proposed Paragraph 3.” Id., May 30, 2021 Email from A. Bailey.

       6.      Plaintiffs then filed their Notice without any joinder from Defendants and attached

the draft protective order that included Plaintiffs’ new paragraphs and omitted Defendants’

Paragraph 3.

       7.      Defendants would not object to an Order continuing the June 4 conference and

compelling the parties to reach agreement on a joint submission.

       8.      In the event the Court prefers to move forward with the June 4 conference, the draft

of the protective order that Defendants circulated to Plaintiffs on May 28 is attached hereto as

Exhibit 1. The contested terms are highlighted. To provide additional context for each:




                                                2
        Case 1:19-cv-02443-RDM Document 51 Filed 06/02/21 Page 3 of 4




            a. Page 2, Paragraphs 3 & 4 – Defendants would include the highlighted language;
               Plaintiffs would omit. The disputed language permits any Party to assert that a
               document produced by the other side should be subject to the protective order,
               thereby restricting any public filing of that document until the Parties have
               discussed the matter and, if necessary, the Court has resolved any disagreement.

            b. Page 4, Paragraph 7(f) – Plaintiffs would include the highlighted language;
               Defendants would omit. The disputed language enables Plaintiffs to use document
               hosting services of their discovery vendor without any certification from that
               vendor agreeing to be bound to the terms of the protective order. This issue also
               relates to the highlighted language at Page 6, Paragraph 9(i), and Page 7, Paragraph
               12(c).

            c. Page 5, Paragraph 9(g) – Plaintiffs would include the highlighted language;
               Defendants would omit. The disputed language grants any Party the right to use
               material designated “Highly Confidential-Counsel/Experts Only” in the deposition
               of any witness.

            d. Page 8, Paragraph 13 – Plaintiffs would include the highlighted language;
               Defendants would omit. The disputed language creates an additional tier of
               protected discovery materials that cannot be reviewed by anyone at Jones Day
               falling within the enumerated categories, including certain parties and counsel of
               record.

       9.      Defendants appreciate the opportunity to present argument related to the disputed

terms at the conference with the Court.


June 2, 2021                                         Respectfully submitted,

                                                      /s/ Anderson T. Bailey
                                                     Anderson T. Bailey (pro hac vice)
                                                     JONES DAY
                                                     500 Grant Street
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 391-3939
                                                     Email: atbailey@jonesday.com

                                                     Terri L. Chase (pro hac vice)
                                                     JONES DAY
                                                     600 Brickell Avenue, Suite 3300
                                                     Miami, Florida 33131
                                                     Phone: 305-714-9700
                                                     Email: tlchase@jonesday.com




                                                 3
Case 1:19-cv-02443-RDM Document 51 Filed 06/02/21 Page 4 of 4




                                  Traci Lovitt (Bar No. 467222)
                                  JONES DAY
                                  250 Vesey Street
                                  New York, NY 10281
                                  Phone: (212) 326-3939
                                  Email: tlovitt@jonesday.com

                                  Christopher DiPompeo (Bar No. 1003503)
                                  JONES DAY
                                  51 Louisiana Avenue NW
                                  Washington, DC 20001
                                  Phone: (202) 879-3939
                                  Email: cdipompeo@jonesday.com

                                  Counsel for Defendants




                              4
